In a negligence action, the plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated November 6, 1963, as denied his motion for a preference in trial, pursuant to statute (C'PLR 3403). Order insofar as appealed from, affirmed, without costs and without prejudice to renewal of the motion. This court is cognizant of the possibility of a substantial change in plaintiff's circumstances at the time he is discharged from the hospital. This disposition is, therefore, without prejudice to a renewal of the motion for a preference, at such time, upon appropriate papers showing such change of circumstances. Beldock, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.